                          IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


PROHIBITION DISTILLERY LLC                    )
                                              )
v.                                            )       NO. 3:20-0071
                                              )       Campbell/Holmes
BOOTLEGGERS LLC                               )


                                            ORDER

         Pursuant to Local Rule 16.01(h)(2), the District Judge is provided notice that on April 14,

2020, Defendant filed a motion to change venue with supporting memorandum and declaration

(Docket No. 24). The deadlines for responsive filings are provided for in prior orders of the Court.

(Docket Entry No. 23).

         The Clerk of Court shall forward this motion and any responsive filings for the District

Judge’s consideration. All previously imposed deadlines remain in effect absent further order of the

Court.

         It is so ORDERED.




                                              BARBARA D. HOLMES
                                              United States Magistrate Judge




     Case 3:20-cv-00071 Document 25 Filed 04/15/20 Page 1 of 1 PageID #: 160
